Exhibit 10.2

EXPORT-IMPORT BANK JOINDER AND THIRD LOAN MODIFICATION AGREEMENT

This Export-Import Bank Joinder and Third Loan Modification Agreement (this
“Loan Modification Agreement”) is entered into and effective as of January 30,
2013 (the “Third Loan Modification Effective Date”), by and between (i) SILICON
VALLEY BANK, a California corporation, with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054 and with a loan production
office located at 380 Interlocken Crescent, Suite 600, Broomfield, Colorado
80021 (“Bank”), (ii) ATRICURE, INC., a Delaware corporation with its chief
executive office located at 6217 Centre Park Drive, West Chester, Ohio 45069
(“Borrower”), and ATRICURE, LLC, a Delaware limited liability company (“New
Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of September 13, 2010,
evidenced by, among other documents, a certain Export-Import Bank Loan and
Security Agreement, dated as of September 13, 2010, between Borrower and Bank,
as amended by a certain Export-Import Bank First Loan Modification Agreement,
dated as of March 15, 2011, and as amended by a certain Export-Import Bank
Second Loan Modification Agreement, dated as of February 2, 2012 (as amended,
the “Existing Loan Agreement”). Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described (i) in the Loan Agreement; (ii) in a certain Amended and
Restated Loan and Security Agreement, dated as of September 13, 2010 (as amended
and in effect as of the date hereof, the “Domestic Loan Agreement”); and
(iii) in a certain Intellectual Property Security Agreement dated as of May 1,
2009 (the “IP Agreement”, and together with any other collateral security
granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with the Existing Loan Agreement
and all other documents evidencing or securing the Obligations shall be referred
to as the “Existing Loan Documents”.

3. JOINDER AND ASSUMPTION. New Borrower is a wholly owned Subsidiary of
Borrower. New Borrower hereby joins the Existing Loan Agreement and each of the
other appropriate Existing Loan Documents, and agrees to comply with and be
bound by all of the terms, conditions and covenants of the Existing Loan
Agreement and each of the other appropriate Existing Loan Documents, as if New
Borrower were originally named a “Borrower” and/or a “Debtor” therein. Without
limiting the generality of the preceding sentence, New Borrower hereby assumes
and agrees to pay and perform when due all present and future indebtedness,
liabilities and obligations of Borrower under the Existing Loan Agreement,
including, without limitation, the Obligations. From and after the date hereof,
all references in the Existing Loan Documents to “Borrower” and/or “Debtor”
shall be deemed to refer to and include New Borrower. Further, all present and
future Obligations of Borrower shall be deemed to refer to all present and
future Obligations of New Borrower. New Borrower acknowledges that the
Obligations are due and owing to Bank from Borrower including, without
limitation, New Borrower, without any defense, offset or counterclaim of any
kind or nature whatsoever as of the date hereof.

4. GRANT OF SECURITY INTEREST. To secure the payment and performance of all of
the Obligations, New Borrower hereby grants to Bank a continuing lien upon and
security interest in all of New Borrower’s now existing or hereafter arising
rights and interest in the Collateral, whether now owned or existing or
hereafter created, acquired, or arising, and wherever located, including,
without limitation, all of New Borrower’s assets listed on Exhibit A attached
hereto and all of New Borrower’s books and records relating to the foregoing and
any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing. New Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that may have superior priority to Bank’s Lien under the
Existing Loan Agreement). If New Borrower shall acquire a commercial tort claim,
such New Borrower shall promptly notify Bank in a writing signed by such New
Borrower of the general details thereof and grant to Bank in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Bank.



--------------------------------------------------------------------------------

New Borrower further covenants and agrees that by its execution hereof it shall
provide all such information, complete all such forms, and take all such
actions, and enter into all such agreements, in form and substance reasonably
satisfactory to Bank that are reasonably deemed necessary by Bank in order to
grant and continue a valid, first perfected security interest to Bank in the
Collateral. New Borrower hereby authorizes Bank to file financing statements,
without notice to any Borrower, with all appropriate jurisdictions in order to
perfect or protect Bank’s interest or rights hereunder, including a notice that
any disposition of the Collateral, by either any Borrower or any other Person,
may be deemed to violate the rights of Bank under the Code. Such financing
statements may indicate the Collateral as “all assets of the Debtor” or words of
similar effect, or as being of an equal or lesser scope, or with greater detail,
all in Bank’s discretion.

5. SUBROGATION AND SIMILAR RIGHTS. Borrower (in each case including, without
limitation, New Borrower) waives any suretyship defenses available to it under
the Code or any other applicable law. Borrower waives any right to require Bank
to: (i) proceed against any other Borrower or any other Person; (ii) proceed
against or exhaust any security; or (iii) pursue any other remedy. Bank may
exercise or not exercise any right or remedy it has against any Borrower or any
security it holds (including the right to foreclose by judicial or non-judicial
sale) without affecting any Borrower’s liability. Notwithstanding any other
provision of this Loan Modification Agreement, the Existing Loan Agreement, or
any other Existing Loan Documents, Borrower irrevocably subordinates to the
prior payment in full of the Obligations and the termination of the Bank’s
commitment to make Credit Extensions to Borrower and agrees not to assert or
enforce prior to the payment in full of the Obligations and the termination of
the Bank’s commitment to make Credit Extensions to Borrower all rights that it
may have at law or in equity (including, without limitation, any law subrogating
such Borrower to the rights of Bank under the Existing Loan Agreement), to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by a Borrower with respect to
the Obligations in connection with the Existing Loan Agreement or otherwise and
all rights that it might have to benefit from, or to participate in, any
security for the Obligations as a result of any payment made by any Borrower
with respect to the Obligations in connection with the Existing Loan Agreement
or otherwise. If any payment is made to any Borrower in contravention of this
section, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured. Either Borrower may, acting singly, request Credit
Extensions under the Existing Loan Agreement. Each Borrower hereby appoints the
other as agent for the other for all purposes under the Existing Loan Agreement,
including with respect to requesting Credit Extensions thereunder. Each Borrower
shall be jointly and severally obligated to repay all Credit Extensions made
under the Existing Loan Agreement or any other Existing Loan Documents,
regardless of which Borrower actually received said Credit Extension, as if each
Borrower directly received all Credit Extensions.

6. REPRESENTATIONS AND WARRANTIES. Except as described in the revised Perfection
Certificate delivered in connection herewith, Borrower hereby represents and
warrants to Bank that all representations and warranties in the Existing Loan
Documents made on the part of any Borrower are true and correct on the date
hereof with respect to New Borrower, with the same force and effect as if New
Borrower were originally named as “Borrower” in the Existing Loan Documents. In
addition, Borrower and New Borrower hereby represent and warrant to Bank that
this Loan Modification Agreement has been duly executed and delivered by
Borrower and New Borrower, and constitutes their legal, valid and binding
obligation, enforceable against each in accordance with its terms, except as may
be limited by applicable bankruptcy or insolvency laws or laws affecting the
rights of creditors generally or by principals of equity. Hereafter, each
reference to “Borrower” and/or “Debtor”) in any Existing Loan Document shall be
deemed to reference both Borrower and New Borrower.

7. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by inserting the following definition in
Section 13.1 thereof, in its applicable alphabetical order:

“Third Loan Modification Effective Date” is January 30, 2013.

 

2



--------------------------------------------------------------------------------

8. CONDITIONS PRECEDENT. As a condition precedent to the effectiveness of this
Loan Modification Agreement and the Bank’s obligation to make further EXIM
Advances under the Revolving Line, the Bank shall have received the following
documents prior to or concurrently with this Loan Modification Agreement, each
in form and substance satisfactory to the Bank:

 

  A. this Loan Modification Agreement duly executed on behalf of each Borrower
(including, without limitation, New Borrower) and signed by way of
acknowledgement by Guarantor;

 

  B. Bank shall have received copies, certified by a duly authorized officer of
each Borrower (including, without limitation, New Borrower), to be true and
complete as of the date hereof, of each of (i) the governing documents of each
Borrower (including, without limitation, New Borrower) as in effect on the date
hereof, (ii) the resolutions of each Borrower (including, without limitation,
New Borrower) authorizing the execution and delivery of this Loan Modification
Agreement, the other documents executed in connection herewith and each
Borrower’s performance of all of the transactions contemplated hereby, and
(iii) an incumbency certificate giving the name and bearing a specimen signature
of each individual who shall be so authorized on behalf of each Borrower
(including, without limitation, New Borrower);

 

  C. a good standing certificate of each Borrower (including, without
limitation, New Borrower), certified by the Secretary of State of the state of
incorporation of each respective Borrower (including, without limitation, New
Borrower), together with a certificate of foreign qualification from the
Secretary of State (or comparable governmental entity) of each state in which
each Borrower (including, without limitation, New Borrower) is qualified to
transact business as a foreign entity, if any, in each case dated as of a date
no earlier than thirty (30) days prior to the date hereof;

 

  D. certified copies, dated as of a recent date, of financing statement and
other lien searches of each Borrower (including, without limitation, New
Borrower), as Bank may request and which shall be obtained by Bank, accompanied
by written evidence (including any UCC termination statements) that the Liens
revealed in any such searched either (i) will be terminated prior to or in
connection with the Loan Modification Agreement, or (ii) in the sole discretion
of Bank, will constitute Permitted Liens;

 

  E. such other documents as Bank may reasonably request.

9. FEES. Borrower shall reimburse Bank for all legal fees and expenses incurred
in connection with this Loan Modification Agreement.

10. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

11. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

12. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

13. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

 

3



--------------------------------------------------------------------------------

14. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

15. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

16. CONFIDENTIALITY. Without limiting Section 12.10 of the Loan Agreement (which
is and shall remain in full force and effect), Bank may use confidential
information for the development of databases, reporting purposes, and market
analysis, so long as such confidential information is aggregated and anonymized
prior to distribution unless otherwise expressly permitted by Borrower. The
provisions of the immediately preceding sentence shall survive the termination
of the Loan Agreement.

JURISDICTION/VENUE. California law governs the Loan Documents, including,
without limitation, this Loan Modification Agreement without regard to
principles of conflicts of law. Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Bank from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Bank.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of the Loan Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS LOAN MODIFICATION AGREEMENT, THE LOAN AGREEMENT, THE LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the

 

4



--------------------------------------------------------------------------------

Presiding Judge of the Santa Clara County, California Superior Court) appointed
in accordance with California Code of Civil Procedure Section 638 (or pursuant
to comparable provisions of federal law if the dispute falls within the
exclusive jurisdiction of the federal courts), sitting without a jury, in Santa
Clara County, California; and the parties hereby submit to the jurisdiction of
such court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Santa Clara County, California
Superior Court for such relief. The proceeding before the private judge shall be
conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings. The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings. The
private judge shall oversee discovery and may enforce all discovery rules and
orders applicable to judicial proceedings in the same manner as a trial court
judge. The parties agree that the selected or appointed private judge shall have
the power to decide all issues in the action or proceeding, whether of fact or
of law, and shall report a statement of decision thereon pursuant to California
Code of Civil Procedure § 644(a). Nothing in this paragraph shall limit the
right of any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.

17. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

5



--------------------------------------------------------------------------------

This Export-Import Bank Joinder and Third Loan Modification Agreement is
executed as of the Third Loan Modification Effective Date.

 

BORROWER:     BANK: ATRICURE, INC.     SILICON VALLEY BANK By:   /s/ M. Andrew
Wade     By:   /s/ Tom Hertzberg Name:   M. Andrew Wade     Name:   Tom
Hertzberg Title:   Vice President and Chief Financial Officer     Title:  
Relationship Manager

 

ATRICURE, LLC By:   /s/ M. Andrew Wade Name:   M. Andrew Wade Title:   Vice
President and Chief Financial Officer

The undersigned, Vice President and Chief Financial Officer of ATRICURE EUROPE,
B.V., a company organized under the laws of The Netherlands and a wholly owned
Subsidiary of Borrower, ratifies, confirms and reaffirms, all and singular, the
terms and conditions of (i) a certain Unconditional Guarantee dated as of
September 26, 2012 (the “Guaranty”) and (ii) a certain Guarantor Security
Agreement, dated as of September 26, 2012 (the “Guarantor Security Agreement”),
and acknowledges, confirms and agrees that the Guaranty and the Guarantor
Security Agreement shall remain in full force and effect and shall in no way be
limited by the execution of this Loan Modification Agreement, or any other
documents, instruments and/or agreements executed and/or delivered in connection
herewith.

 

ATRICURE EUROPE, B.V. By   /s/ M. Andrew Wade Name:   M. Andrew Wade Title:  
Vice President and Chief Financial Officer

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Collateral Description

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include more than
sixty-five percent (65%) of the presently existing and hereafter arising issued
and outstanding shares of capital stock owned by Borrower of any Foreign
Subsidiary which shares entitle the holder thereof to vote for directors or any
other matter (other than the capital stock of Atricure B.V., to the extent
contemplated by the Dutch Security Documents).

 

7